Citation Nr: 1708039	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  12-31 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include alcohol abuse disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Andrew Mack, Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to April 1990. 

This appeal is before the Board of Veterans' Appeals (Board) from an April 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is included in the claims file. 

The matters on appeal were remanded by the Board in January 2015, and denied by the Board in December 2015.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In December 2016, the Veteran, through his attorney, and the Secretary of Veterans Affairs submitted a Joint Motion for Remand (Joint Motion).  In a December 2016 Order, the Court granted the motion and remanded the case to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Regarding the Veteran's claim for hearing loss, in the December 2016 Joint Motion, the parties noted that "[t]he Board's January 27, 2015, decision remanded [the Veteran's] hearing loss claim for further development to include an instruction to 'associate with the claims file any outstanding VA audiological treatment records, to include copies of the results of the VA audiograms performed in January 2008 and December 2009,'" but that "the audiograms were not associated with the claims file as requested by the Board."  The parties stated that, although a VA audiological examination was conducted in May 2015, "[a]s the May 2015 VA examiner deemed the test results invalid, the presence of a hearing loss disability that met the criteria at 38 C.F.R. § 3.385 in January 2008 or December 2009 would be sufficient to meet the current disability requirement; thus, it remains necessary to obtain the 2008 and 2009 audiograms."  The parties further determined that because these "audiograms were not in the claims folder for review in connection with [the May 2015] examination," "the examiner could not consider the prior audiograms in her opinion, which, in light of the 2015 examination results being unreliable, may have been relevant to determine etiology."  The parties concluded "that the Board's failure to ensure that VA adhered to the January 27, 2015, remand instructions, was in direct opposition to the Court's holdings in [Stegall v. West, 11 Vet.App. 268 (1998)], which warrants remand."

The Board notes that the Veteran was afforded VA examinations in April 2010 and January 2015, and both times audiological testing was deemed unreliable due to poor effort.  Such pattern may call into question the probative value of any 2008 or 2009 audiogram results relying on effort made by the Veteran during evaluation.  However, as the terms of the Joint Motion clearly state that it is necessary to obtain the 2008 and 2009 audiograms, remand is required for such records to be obtained.

Regarding the Veteran's tinnitus claim, the parties determined that "the Board failed to provide an adequate statement of reasons or bases regarding the adequacy of the May 2015 VA opinion pertaining to tinnitus," where the "examiner found that an opinion as to etiology would require mere speculation in light of the inconsistent audiological test results."  The parties found that "neither the Board nor the VA examiner explained why testing results measuring the degree of hearing impairment contained necessary relevant medical information as to the etiology of tinnitus, or that the absence of such prevented the formation of a medical opinion."  According to the parties, "[a]lthough the testing results were deemed unreliable, it remained unclear why the VA examiner could not consider other procurable and assembled data, including the service medical records and the lay testimony of record."

Regarding the Veteran's acquired psychiatric disorder claim, the parties determined that "the Board failed to fully discuss the favorable evidence of Appellant's diagnoses of major depressive disorder (MDD) and PTSD found throughout the VA medical records."  The parties noted that "[t]he Board denied the psychiatric claim because it found that the [Veteran] did 'not have a current diagnosis of major depressive disorder or PTSD,'" but that, although it discussed and weighed certain medical evidence, "it failed to discuss and weigh the evidence showing depression diagnoses that were provided by other medical professionals throughout the VA treatment records."  The parties specifically noted VA treatment records dated December 2, 2007; July 27, 2009; August 3, 2009; March 16, 2010; and September 29, 2014.  Furthermore, the parties stated that, "[t]o the extent the Board relied upon the May 2015 VA examination report, the examiner did not address whether [the Veteran] had a prior depression or PTSD diagnosis that may have resolved or changed," and that "the Board should clearly state whether the May 2015 VA examiner's diagnosis (or lack thereof) represented a progression of the prior diagnosis, correction of an error in the prior diagnosis, or development of a new and separate condition," citing 38 C.F.R. § 4.125(b) (requiring the rating agency to return the report to the examiner if it is not clear what the change of a mental disorder diagnosis means).

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain copies of the results of the VA audiograms performed in January 2008 and December 2009; duplicate copies of the respective audiological consultation reports, without the audiogram results themselves, are not sufficient.  If the audiograms are not available, provide a written description of the reasonable efforts taken, explain that further efforts would be futile, notify the Veteran. 

2.  Obtain all other outstanding pertinent VA medical records.

3.  Forward the claims file to the VA examiner who provided the May 2015 audiological examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.

After reviewing the claims file, to specifically include the January 2008 or December 2009 VA audiograms, if available, and April 2010 and May 2015 VA examination results, the examiner should provide opinions regarding the following:

a)  Whether such records reliably establish that the Veteran has had a hearing loss disability for VA purposes at any time since his September 18, 2009, claim for service connection. 

b)  If so, whether it at least as likely as not (i.e. a 50 percent probability or more) that such hearing loss began during, was caused by, or is otherwise etiologically related to the Veteran's service.

c)  Regarding the determination that a medical opinion on the etiology of the Veteran's tinnitus could not be provided without resorting to speculation because his audiologic test results were inconsistent, please explain: why testing results measuring the degree of hearing impairment contained necessary relevant medical information as to the etiology of tinnitus; or why the absence of such prevented the formation of a medical opinion; and why other procurable and assembled data, including the service medical records and the lay testimony of record, are insufficient to provide a nonspeculative opinion.  

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

4.  Forward the claims file to the VA examiner who provided the May 2015 psychiatric examination.  If the examiner is unavailable, the claims file should be forwarded to another appropriate examiner to provide the requested information.  If the requested opinions cannot be provided without another examination of the Veteran, schedule him for a VA examination with an appropriate examiner.  The claims file and a copy of this Remand must be reviewed by the examiner.

After reviewing the claims file, to specifically include previous MDD diagnoses in VA treatment records, such as those dated December 2, 2007, July 27, 2009, August 3, 2009, March 16, 2010, and September 29, 2014, the examiner should answer the following questions:

a)  Did the May 2015 assessment that "a separate diagnosis of depression is not assigned at the time because it is not possible to determine the true presence of any underlying psychological disorder" represent a progression of any prior diagnosis, or a correction of an error in the prior diagnoses?  In other words, did the opinion mean that the Veteran previously had MDD, as diagnosed in previous VA treatment records, which resolved or changed by the May 2015 examination; or did it mean that, despite such previous diagnoses, the Veteran has not had MDD, PTSD, or any other such underlying psychiatric disorder at any point since his September 18, 2009, claim for service connection?

b)  If the opinion is that the Veteran has had any diagnosed MDD, PTSD, or other such psychiatric disorder at any time during the period since his September 18, 2009, claim for service connection, but resolved or changed, is it at least as likely as not (i.e. a 50 percent probability or more) that such disorder began during, was caused by, or is otherwise etiologically related to the Veteran's service?

All opinions are to be accompanied by a rationale consistent with the evidence of record.  A discussion of the pertinent evidence, relevant medical treatises, and generally accepted medical principles is requested.  If the examiner cannot provide an opinion without resorting to speculation, he or she shall provide complete explanations stating why this is so.  In so doing, the examiner shall explain whether any inability to provide a more definitive opinion is the result of a need for additional information, or whether he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

5.  After completing the above and any other necessary development, readjudicate the appeal.  If any benefit sought remains denied, provide a supplemental statement of the case to the Veteran.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




